﻿
The delegation of the Lao People's Democratic Republic would like at the outset to congratulate Ambassador Peter Florin on his outstanding election to the presidency of the General Assembly at the present session. In choosing him for that post the international community has paid a tribute both to his excellent qualities as a diplomat and to the tireless efforts of his country, the German Democratic Republic, for peace and disarmament in Europe and throughout the world. My delegation is convinced that under his wise and able guidance the work of this session will be successful.
The Lao delegation wishes also to pay a tribute to the Secretary-General, His Excellency Mr. Javier Perez de Cuellar, for his tireless and innovative efforts to strengthen regional and international peace and security and to promote and revitalize international economic co-operation for development.
This session is of great significance for us since it coincides with the seventieth anniversary of the great October revolution, which opened a new era in the history of mankind, an era which has created conditions conducive to the national liberation struggle, enabling many peoples to free themselves from colonialism, to attain independence and sovereignty and to become full-fledged members of the community of nations.
The international climate and environment in which this session is taking place, if not better than at the last session, are none the less characterized by the optimism aroused by the agreement in principle reached recently by the Foreign Minister of the Soviet Union and the Secretary of State of the United States of America on the total elimination of those countries' medium-range and short-range nuclear missiles. The conclusion of such a bilateral agreement would be a very important initial measure of arms reduction and nuclear disarmament. The enthusiasm with which all mankind has welcomed this positive event is all the more understandable since the unbridled arms race - in particular, the nuclear-arms race - not only damages its well-being but also jeopardizes its very survival. №at is a fact that can be a secret to no one.
The Lao Government reiterates its condemnation of any military doctrine seeking security not through disarmament but through military and strategic superiority and nuclear deterrence. Such doctrines ignore the realities of the present-day world, which has become increasingly interdependent and in which, in this nuclear and space age, security can only be global and equal for all countries and peoples, irrespective of their size, their social and economic system and their level of development. It is therefore vital that the international community contribute actively to the development and establishment of a general system of international peace and security encompassing the political, military, economic, humanitarian and ecological fields.
The Lao Government is pleased at the positive results achieved by the International Conference on the Relationship between Disarmament and Development, which was held here less than a month ago. The arms race must come to an end on earth and everything possible must be done to prevent its spread to outer space if we want considerable resources to be released and then reallocated to the economic and social development of all peoples, in particular the peoples of the developing countries.
The Lao People's Democratic Republic wishes in that context to reaffirm its support for all the peace and disarmament initiatives put forward to date by the socialist countries, among them the general programme of security for disarmament adopted last January by the Soviet Union with a view to ridding the world of nuclear weapons and all types of weapons of mass destruction by the year 2000. Many peoples of Asia, Africa and Latin America still confront the disastrous consequences of tension and conflict caused by the interventionist and aggressive policies of imperialism, colonialism, racism, apartheid and Zionism.
In southern Africa, the racist regime of Pretoria pursues with impunity its policy of oppression and repression of the black majority population, as well as its acts of aggression against the front-line countries. It is perpetuating its illegal occupation of Namibia and committing barbaric acts of repression against the Namibian people. The Lao Government reaffirms its unswerving support for the struggle of the South African people, under the leadership of the African National Congress of South Africa, for the recovery of their basic human rights and for that of the Namibian people, under the leadership of the South West Africa People's Organization, its sole authentic representative, in its heroic struggle for self-determination and national independence. 
It condemns the policy of so-called constructive engagement and that of linkage, which would bind the independence of Namibia to an unrelated issue; the withdrawal of the Cuban internationalist troops from Angola. Namibia cannot attain its independence outside the context of the conditions set out in Security Council resolution 435 (1978). The Lao Government reiterates its firm support for the front-line States in their persistent struggle to safeguard their independence, sovereignty and territorial integrity.
In the Middle East, the situation remains tense. Settlement of the Middle East crisis, at the heart of which is the question of Palestine, cannot be achieved without the total and unconditional withdrawal of Israeli troops from all Palestinian and Arab territories occupied since 1967, including Jerusalem. It is regrettable that Washington and Tel Aviv still oppose the convening of an international peace conference on the Middle East under the auspices of the United Nations and with the participation of the Soviet Union, the United States and all parties concerned, including the Palestine Liberation Organization (PLO). The Lao People's Democratic Republic will always unswervingly support the Palestinian people which, under the resolute guidance of the FLO, its sole and authentic representative, is waging a heroic struggle against the Zionist aggressor and occupier for the recovery and exercise of its inalienable rights, including the right to establish its own state in Palestine.
In connection with the Iran-Iraq conflict, the Lao Government welcomes the adoption of Security Council resolution 598 (1987) , inviting those two countries to put an immediate end to their devastating hostilities and to begin negotiations with a view to finding a solution that is just and acceptable to the  two parties. The international community has for some days now been witnessing an aggravation of the situation in the Persian Gulf. The tragic incident that occurred last week is a sad reminder of the incident in the Gulf of Tonkin in 1964.
The peoples of Central America have long aspired to live in peace and harmony, in friendship and mutual co-operation.
As regards Nicaragua, tranquillity can be restored only if the Government of the United States of America puts an end to all acts of aggression and destabilization, and ceases opposing the peace process promoted by the Contadora Group and supported by the Lima Group and made explicit in the peace plan adopted by the Heads of State of the five countries of Central America last August in Guatemala.
Panama, whose people has fought unceasingly to preserve its independence, sovereignty and territorial integrity, is also a victim of interference in its internal affairs by the imperialist powers. We continue to support its struggle and the struggles of the other peoples of the region for self-determination, independence and genuine democracy in their respective countries.
The region of south-west Asia has not yet experienced genuine peace. The Democratic Republic of Afghanistan remains the victim of an undeclared war waged by the aggressive circles of imperialism and regional and international reactionary forces. We support the Geneva process of indirect negotiations and firmly support the programme of national reconciliation which the Afghan Government adopted at the beginning of this year. If implemented in good faith by all the parties concerned, that programme would make a decisive contribution to a political, comprehensive, just and lasting settlement of the situation surrounding that country. 
The international community is still witnessing the tension that prevails in the region of the Indian Ocean due to the intensification of activities at the Diego-Garcia air and naval base and the strengthening of the imperialist military presence there. It is highly desirable that the international conference on the Indian Ocean as a zone of peace, delayed once again because of the hostile attitude of certain countries, be convened no later than 1990. The situation in Asia and the Pacific also is one of increased tension because of the neo-globalist policy pursued by an imperialist super-Power, which has resulted in the concentration of troops and nuclear arsenals in South Korea and certain other countries of the region. In addition to posing a threat to the peace and security of the peoples of the region, the situation of course jeopardizes their legitimate aspirations to co-operation and well-being.
The Lao Government associates itself with the efforts of the international community to transform the Asia-Pacific region into a nuclear weapon-free zone. In this context, it reaffirms its support for the proposals made by Comrade Mikhail Gorbachev, the General Secretary of the Communist Party of the Soviet Union, at Vladivostok in July 1986, for the recent proposal of the Democratic People's Republic of Korea for progressive disarmament in the two parts of Korea, and also for the Rarotonga Declaration.
The peoples of South-East Asia, like those of other parts of the world, have long fervently aspired to a happy and prosperous existence free of conflicts and tension. But unfortunately the aggressive forces of imperialism and international and regional reaction have done all in their power to prevent realization of those noble aspirations. It is a secret to no one that Laos, Viet Nam and Kampuchea have worked sincerely for peace, stability and co-operation in South-East Asia and to make the area a nuclear weapon-free zone. They therefore reaffirm all the constructive and realistic proposals they have thus far put forward toward that 
The situation surrounding my country has not yet been one of genuine peace# in spite of the efforts that the Lao Government has made to achieve that end. The two rounds of negotiations held in past months in Vientiane and Bangkok to resolve the question of the sovereignty of the three Lao villages - an issue which the United Nations Security Council considered in 1984 - did not provide any final solutions. Worse still, last August other border incidents occurred in the same region and for the same reasons, thus making the situation at the Lao-Thai border even more tense. The Government of the Lao People's Democratic Republic expresses its deep concern at this situation and, with a view to the restoration of good-neighbourly relations as soon as possible, appeals to the Government of Thailand to show its goodwill by deciding as soon as possible to resume negotiations with the Lao side, as we have proposed.
The Government of the People's Republic of Kampuchea has firmly pursued its noble cause of national renewal and rehabilitation. The successes that it has won in this long-standing endeavour have been significant. Hence, taking the foregoing into account and moved by a spirit of exemplary generosity, the Phnom Penh Government recently made a public declaration on its policy of national reconciliation, in which all Kampucheans - with the exception of Pol Pot and his close collaborators - without any discrimination whatsoever based on ethnic or social origin, political opinion or religious belief, are invited to Unite for the building of a progressive, egalitarian and just society in an independent, peaceful and non-aligned Kampuchea, enjoying friendly relations with all countries, in particular its neighbours.
In this spirit, the Government of the Socialist Republic of Viet Nam and the Government of the People's Republic of Kampuchea have agreed to carry out in the very near future another partial withdrawal of Vietnamese volunteer troops from Kampuchea, an operation which representatives of a certain number of Governments, eminent personalities and the mass media will be invited to attend as observers. This policy, which is in line with the general trends of our day and the needs of all Kampucheans who want to see their homeland prosper, deserves the active support of the international community.
It is regrettable that certain countries members of the Association of South-East Asian Nations (ASEAN) persist in supporting the so-called Coalition Government of Democratic Kampuchea with its eight-point proposal, knowing full well that that is an unnatural alliance. Internal contradictions, conflicts of interest and squabbles, which are a constant feature of that heterogeneous Coalition, have meant that the latter is at present devoid of leadership. Therefore that Government is nothing but a fiction kept alive by certain countries and circles to serve their own interests by bringing about a return to power in Kampuchea of the genocidal Pol Pot clique. It is time for the leaders of those countries and circles to agree to face the facts and respect, first and foremost, the agreement signed in Ho Chi Minh City in July 1987 by the Minister for Foreign Affairs of Indonesia, representing the ASEAN countries, and his Vietnamese counterpart, representing the countries of Indo-China.
Peace and security are meaningful for a people only if accompanied by tangible guarantees of well-being; hence the capital importance that the international community attaches to the economic aspect of security. It must be noted with regret that in this respect the gap between the rich and the poor countries has only widened, and this is due solely to the fact that the developed market economy countries are still refusing to renounce their selfish interests. Has the time not come for them to rethink their short-sighted policy and join in the efforts of the international community to find an effective remedy to the present world economic crisis, from whose harsh impact they, too, suffer? 
In this spirit we recognize that the reasonably positive results of the seventh session of the United Nations Conference on Trade and Development (UNCTAD) held last July in Geneva, should temper our pessimism. We are pleased with the harmonious development of relations between our country and essential United Nations agencies entrusted with international co-operation for development. In this regard we pay tribute to the United Nations Development Programme (UNDP)# whose role as a catalyst made possible the success of the Second Round-Table Conference# held under its sponsorship in April of last year.
My country pays tribute to the fervour and dedication with which the United Nations is endeavouring to accomplish its noble task of maintaining and strengthening international peace and security and guaranteeing to all peoples on earth a future of well-being, freedom, justice, equality and prosperity  All those ideals are doomed to failure if we do not participate resolutely and sincerely in the crusade against the socio-economic, political and other ills afflicting the majority of the world's population. Those ills are: poverty; hunger; disease; illiteracy; imperialist; colonialist and Zionist aggression; apartheid; economic plundering; and so on· The elimination of those military and non-military threats to the security of peoples is imperative if we are to fashion progressively a world free of violence and nuclear weapons· New ways of thinking and political reflection - in a word, a new vision of the world - should also be adopted by all the States of the world.
It is in that spirit that the Lao Government undertakes to join in the international community's efforts to create conditions conducive to the building of such a world. The Lao delegation hopes that this guiding principle will be given the attention it deserves at this session.
